—Per Curiam.
Respondent was admitted to practice by this Court in 1976. He resides in Albany County and is employed by the New York State Teachers’ Retirement System.
In July 1997, respondent was convicted of criminal impersonation in the second degree, a class A misdemeanor (Penal Law § 190.25 [1]) in Glens Falls City Court. He was sentenced to three years’ probation and restitution in the amount of $477.75. The conviction arose out of charges that respondent had used an alias at Glens Falls Hospital emergency room to obtain a prescription for a pain reliever. In view of respondent’s conviction of a serious crime and his failure to report it to this Court as required, we suspended respondent from practice until such time as a final disciplinary order is made (272 AD2d 712). Petitioner moves for a final order of discipline.
Respondent became addicted to prescription drugs because of difficult health and life circumstances and turned to using aliases to support his addiction, which led, inevitably, to his conviction. His crime was not related to the practice of law and he has taken apparently successful steps to deal with his personal problems. His employer is supportive.
Under the circumstances presented, we continue respondent’s suspension indefinitely but stay the suspension on condition that he (1) submits confirmation of his discharge from probation, (2) submits quarterly reports from his treating psychiatrist assessing his continuing capacity to practice law, and (3) within three months of the date of this decision, submits an application to the New York State Bar Association’s Lawyers’ Assistance Program; if accepted into the program, respondent shall submit confirmation of the acceptance. All submissions shall be made directly to petitioner. Any failure to meet the *580conditions shall be reported by petitioner to this Court. Respondent may, after two years from the date of this decision, apply to terminate the suspension, which application shall be on notice to petitioner, which shall inquire into its merits and be heard thereon (see, e.g., Matter of Evans, 254 AD2d 849; Matter of Nagoda, 249 AD2d 677, stay vacated 254 AD2d 517; Matter of Donohue, 248 AD2d 740; Matter of Canale, 209 AD2d 816; Matter of Schunk, 126 AD2d 772).
Mercure, J. P., Crew III, Graffeo, Rose and Lahtinen, JJ., concur. Ordered that, pursuant to Judiciary Law § 90 (4) (g), respondent is indefinitely suspended from the practice of law, effective immediately; and it is further ordered that said suspension is stayed upon the conditions set forth in the decision herein.